DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election, without traverse, of Group I (claims 1-12) with the species recited in claim 3 as the elected species (thus claims 4-6 are withdrawn as being directed to non-elected species) in the reply filed on 5/12/2022 is acknowledged.
3.	Claims 1-15 are pending in the application.  Claims 4-6 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-3 and 7-12 are currently under examination.
Claim Objections
4.	Claim 7 is objected to because of the following informalities: a period is missing at the end of the claim (see MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period.”).  Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-3, 7-8 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12, 14 and 16 of copending Application No. 16/542,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 12, 14 and 16 of copending Application No. 16/542,127 disclose all the features as recited in instant claims 1-3, 7-8 and 11-12.  Specifically, claim 1 of copending Application No. 16/542,127 discloses a method that has all the features of the method of instant claims 1, 3 and 11, as well as some additional features (or specifics).  In addition, the further features as recited in dependent claims 2, 7-8 and 12 are also taught or rendered obvious by claims 2, 12, 14 and 16 of copending Application No. 16/542,127.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 12 is rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein at least one of the first adapter, the second adapter, the first amplification primer, and the second amplification primer comprises at least one of a unique identifier (UID), a molecular identifier (MID) sequence” (emphasis provided). It is unclear whether the recitation “at least one of a unique identifier (UID), a molecular identifier (MID) sequence” means “at least one of a unique identifier (UID)”, “at least one of a molecular identifier (MID) sequence”, or “at least one of a unique identifier (UID) and a molecular identifier (MID) sequence”.
For purpose of current examination, the recitation “at least one of a unique identifier (UID), a molecular identifier (MID) sequence” is being interpreted as “at least one of a unique identifier (UID) sequence, or a molecular identifier (MID) sequence”.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-3, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 2017/0037459 A1) in view of Ganova-Raeva et al. (Nucleic Acids Res. 2006, 34(11):e76) and Englert et al. (WO 2016/149837 A1).
Regarding claim 1
Godwin teaches a method for enrichment of at least one target nucleic acid in a library of nucleic acids (see paragraphs [0001] and [0053]), wherein the method comprises the following steps: (a) hybridizing an oligonucleotide (e.g., primer) to a target nucleic acid in the library of nucleic acids (see paragraph [0006]: “…contacting the target nucleic acid with a primer and a polymerase, where the primer comprises a target-binding site and a unique molecular identification tag (UID)”), wherein the oligonucleotide (e.g., primer) may include an affinity tag such as biotin or a specific sequence for affinity binding to a solid support (see paragraph [0032]); (b) extending the hybridized oligonucleotide with a polymerase, thereby producing a primer extension complex, wherein the primer extension complex comprises the target nucleic acid and the extended oligonucleotide (see paragraph [0006]: “…conducting a polymerase extension reaction and a termination to create a single-stranded primer extension product [that is hybridized to the target nucleic acid to form a primer extension complex]”); (c)-(d) capturing the primer extension complex and enriching the primer extension complex relative to the library of nucleic acids (see paragraphs [0006] and [0032], the “purification” step); and (g) amplifying the target nucleic acid with a polymerase, a first amplification primer, and a second amplification primer (see paragraph [0006], the ”amplifying” step after ligation of adapters).  Godwin does not teach target nucleic acids as already having adapters at both ends before hybridization of the primer and strand extension. Godwin also does not teach steps (e)-(f) of the instantly claimed method.
However, Ganova-Raeva et al. teach (see Figure 1, especially part D) a primer extension enrichment reaction (PEER) method that corresponds to steps (a)-(b) of the instantly claimed method with use of target dsDNA of interest with adapters at both ends that are contacted with, and then hybridized to, target specific primers (AMmeIPrimers) that are extended.  As illustrated in parts B and C of Figure 1, the AMmeIPrimers are complementary to different sequences within the target sequences of interest so that they will hybridize and prime extension along multiple different points within the target dsDNA.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Godwin’s method by i) starting with target nucleic acids that already have adapters at both ends and ii) using multiple target specific primers like those of Ganova-Raeva et al. (as shown in Figure 1, parts B and C), while retaining Godwin’s primer features such as the unique molecular identification and affinity tags as desired, to hybridize and prime extension at multiple different points within the target nucleic acid, because doing so would: i) simplify Godwin’s method by removing the need to ligate adapters after primer extension, and ii) expand the usefulness of Godwin’s method with the ability to perform strand extension at more regions of a target nucleic acid.
The use of multiple primers like those of Ganova-Raeva et al. would necessarily result in some primers strand displacing other (downstream) primers and extended strands, as present in steps (e) and (f) of the instantly claimed method. This is evidenced by Englert et al.’s teachings of a nucleic acid isolation and amplification method where first and second primers are configured to hybridize and primer extension along a target DNA with the extension of the second primer displacing the downstream, first primer-extended strand (see, e.g., Figure 1 and related text, where a first primer is identified as element “2” and a second primer is identified as element “3”) and the first primer-extended strand is immobilized on a solid support (element “4”) for recovery (i.e., enrichment) of the extended strand in a manner consistent with Godwin’s method as well as a modification thereof based on Ganova-Raeva et al. as discussed above.
Regarding claim 2
The method according to Godwin in view of Ganova-Raeva et al. and Englert et al., further comprising sequencing the amplified target nucleic acid (see Godwin, paragraphs [0017] and [0048]).
Regarding claim 3
The method according to Godwin in view of Ganova-Raeva et al. and Englert et al., wherein the first oligonucleotide comprises a capture moiety (e.g., an affinity tag such as biotin or a specific sequence for affinity binding to a solid support) (see Godwin, paragraph [0032]).
Regarding claim 7
The method according to Godwin in view of Ganova-Raeva et al. and Englert et al., further comprising incorporating at least one uracil (e.g., uridine-containing base) into at least one of: the extended first oligonucleotide in the first primer extension complex, and the extended second oligonucleotide in the second primer extension complex, thereby forming a uracil-containing oligonucleotide product (see Godwin, paragraph [0006]).
Regarding claim 11
The method according to Godwin in view of Ganova-Raeva et al. and Englert et al., wherein the second oligonucleotide hybridizes to the target nucleic acid at a position 5’ to the first oligonucleotide (in the method of Godwin in view of Ganova-Raeva et al. and Englert et al., multiple primers hybridizing to the same target DNA strand would necessarily have one primer at a position 5’ relative to another as required by instant claim 11).
Regarding claim 12
The method according to Godwin in view of Ganova-Raeva et al. and Englert et al., wherein at least one of the first adapter, the second adapter, the first amplification primer, and the second amplification primer comprises at least one of a unique identifier (UID) sequence, or a molecular identifier (MID) sequence (see Godwin, paragraph [0006])

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 2017/0037459 A1) in view of Ganova-Raeva et al. (Nucleic Acids Res. 2006, 34(11):e76) and Englert et al. (WO 2016/149837 A1) as applied to claims 1-3, 7 and 11-12 above, and further in view of Lock et al. (US 2017/0159040 A1).
Godwin in view of Ganova-Raeva et al. and Englert et al. teach the method of claim 1 as discussed above.  Godwin in view of Ganova-Raeva et al. and Englert et al. do not specifically disclose the use of a blocking oligonucleotide.
However, Lock et al. teach the use of blocking oligonucleotides as applicable where target and non-target nucleic acid molecules are adaptor-appended (see, e.g., paragraph [0082]).  Lock et al. further teach the nature of undesirable “daisy chain” structures and reducing their occurrence by use of blocking oligonucleotides (see paragraphs [0082]-[0083]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Godwin in view of Ganova-Raeva et al. and Englert et al. with the use of blocking oligonucleotides as taught by Lock et al. thus arriving at the instantly claimed invention, because doing so would provide the following benefit(s): 1) reducing the occurrence of undesirable “daisy chain” structures, and 2) reducing those undesirable “daisy chain” structures would improve enrichment of the target nucleic acid.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 2017/0037459 A1) in view of Ganova-Raeva et al. (Nucleic Acids Res. 2006, 34(11):e76) and Englert et al. (WO 2016/149837 A1) as applied to claims 1-3, 7 and 11-12 above, and further in view of Wong et al. (Curr. Protoc. Mol. Biol. 2013, 7.11.1-7.11.11).
Godwin in view of Ganova-Raeva et al. and Englert et al. teach the method of claim 1 as discussed above.  Godwin in view of Ganova-Raeva et al. and Englert et al. do not specifically disclose the use of forked adapters.
However, Wong et al. teach the use of forked adapters (see Figure 7.11.1), and further teach that barcodes incorporated in such forked adapters would allow “multiplexing” thus providing the benefits in terms of “economy and efficiency” (see Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to use forked adapters, as taught by Wong et al., in the method of Godwin in view of Ganova-Raeva et al. and Englert et al. thus arriving at the instantly claimed invention, because barcodes incorporated in such forked adapters would allow “multiplexing” thus providing the benefits in terms of “economy and efficiency”.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Allowable Subject Matter
15.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639